       Case 2:17-cr-00713-JJT Document 411 Filed 04/09/19 Page 1 of 2




 1
 2
 3
 4
 5
 6
                          IN THE UNITED STATES DISTRICT COURT

 7                                  DISTRICT OF ARIZONA
 8
 9   United States of America,                            No. CR-17-00713-PHX-JJT
10                  Plaintiff,
                                                                   ORDER
11           vs.
12   Gary Leonard Pierce, et al.,
13                  Defendants.
14
             Pursuant to the parties’ Joint Request for Second Extension of Time for Return or
15
     Destruction of Protected Materials Pursuant to Protective Order (Doc. 409), and good
16
17   cause appearing;
18
             IT IS ORDERED granting the parties’ Joint Request for Second Extension of
19
     Time for Return or Destruction of Protected Materials Pursuant to Protective Order (Doc.
20
21   409).
22           IT IS FURTHER ORDERED extending the deadline for the return or destruction
23
     of material protected by the Amended Protective Order Re: Confidential Information
24
25   (Doc. 82) or the Protective Order Re: Personal Identifying Information (Doc. 55) by an
26   additional 180 days. The parties shall have up to and including October 7, 2019 to return
27
     or destroy material protected by the Amended Protective Order Re: Confidential
28
       Case 2:17-cr-00713-JJT Document 411 Filed 04/09/19 Page 2 of 2




 1
     Information (Doc. 82) or the Protective Order Re: Personal Identifying Information (Doc.

 2   55).
 3
            Dated this 9th day of April, 2019.
 4
 5
 6
                                 Honorable John J. Tuchi
 7                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
